           Case 5:19-cv-01265 Document 1 Filed 10/25/19 Page 1 of 11




                 UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT 0F TEXAS
                     SAN ANTONIO DIVISION
RICHARD CORNEJ0 AND
MARY CORNEJO,
PIAINTIFFS

VS.                                                          CIVIL ACTION NO.:

EMJB, INC. AND IHAR
SKARABRUKH,
DEFENDANTS


                             PLAINTIFFS' ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME, RICIIARD CORNEJO and MARY CORNEJO, Individually, hereinafter

rreferred to by name or as Plaintiffs, and complain of EMJB, INC. and IHAR SKARABRUKH

hereinafter referred to by name or as Defendants, and for cause of action would respectfully show

unto the Court as follows:

                                               I.
                                          PARTlns

1.      Plaintiff, RICHARI) CORNEJO, is an individual that is a citizen of the state of Texas.

2.      Plaintiff, MARY COENEJO, is an individual that is a citizen of the state of Texas.

3.      Defendant IHAR SKARABRUKH is an individul and citizen of the state of New York

and may be served with process at 6 Angela Drive, Apartment 2R, Brooklyn, NY 11223.

4.      Defendant EMJB, INC. is an Illinois corporation organized and existing under the laus of

Illinois, whose principal office is located in Homer Glenn, Illinois and whose registered agent

Mantas Bliuvas, is located at 14007 S Bell Road, Homer Glerm, Illinois 60491, and can be served

with process as authorized under FRCP 4®(1 )(A) in accordance with the Texas long-arm statute
            Case 5:19-cv-01265 Document 1 Filed 10/25/19 Page 2 of 11



by serving the Texas Secretary of State at 1019 Brazos Street, Austin, Texas 78701, as its agent

for service because Defendant engages in business in Texas but does not maintain a regular place

of business in Texas or a designated agent for service of process, and this suit arose from

Defendant's business in Texas pursuant to Tex. Civ. Prac. & Rein. Code §§17.044(b),17.045.

                                                 11.
                                         JURISDICTION

5.       The claims herein are brought against Defendants pursuant to 28 U.S.C. § 1332 for money

dainages as compensation for loss of property and personal injuries that were caused by the

negligent and wrongful acts and omissions of Defendants. The amount in controversy is over

$75,000.00 excluding interest and costs. There is complete diversity in that Plaintiffs are citizens

of Texas and Defendant EMJB, INC. is an Illinois corporation and Defendant IHAR

SKARABRUKH is a citizen of New York.

                                                 Ill.
                                              VENUE


6.       Venue is proper in this district under 28 U.S.C. §1391(b)(2) because a substantial part of

the events or omissions giving rise to this claim occured in this district.



                                                 IV.
                                              FACTS

7.        On or about May 31, 2019, Plaintiff, RICHARD CORNEJO, was lawfully operating a

2017 Nissan Versa while traveling northbound in the right lane on IH 35, in MCLennan County,

Texas with MARY CORNEJO as a passenger. Defendant, IHAR SKARABRUKH, who was

operating a tractor-trailer owned by Defendant, EMJB, INC., was traveling northbound in the

middle lane on IH-35 in MCLerman County, Texas, when he changed lanes when unsafe and struck

the CORNEJOS' vehicle. At the time of the incident made the basis of this lawsuit, Defendant,



                                                 -2-
              Case 5:19-cv-01265 Document 1 Filed 10/25/19 Page 3 of 11




IHAR SKARABRUKH, was in the course and scope of his employment with Defendant, EMJB,

INC. As a result of this collision, Plaintiffs, RICHARD CORNEJO AND MARY CORNEJO,

sustained severe injuries and damages as finher set out below.

 8.         The occurrence made the basis of this suit, reflected above, and the resulting injuries and

damages were proximately caused by the negligent conduct of the Defendants.

                                                     V.
       CAUSES 0F ACTION - DEFENDANT IHAR SKARABRUKII. INDIVIDUALLY

                   A. NEGLIGENCE

9.          Defendant, IIIAR SKARABRUKH, had a duty to exercise the degree of care that a

rreasonably careful person would use to avoid harm to others under circumstances similar to those

described herein.

10.         Plaintiffs' injuries were proximately caused by Defendant, IHAR SKARABRUKH's

negligent, careless and reckless disregard of said duty.

11.         The Defendant, IHAR SKARABRUKH, operated the vehicle he was driving in a negligent

manner because he violated the duty which he owed Plaintiffs to exereise ordinary care in the

operation of the commercial motor vehicle in one or more of the following respects:

              a.   in failing to keep a proper lookout or such lookout, which a person of ordinary
                   prudence would have maintained under same or similar circumstances;

              b. in failing to properly brake to come to a stop at a safe distance from Plaintiffs'
                   vehicle;

              c.   in failing to turn the vehicle in an effort to avoid the collision in question;

              d. in falling to blow horn waming of imminent danger;

              e.   in changing lanes when unsafe;

      12.   Each of these acts and/or omissions, whether taken singularly or in any combination

     constitute negligence, negligence per se and gross negligence which proximately caused the



                                                     -3-
             Case 5:19-cv-01265 Document 1 Filed 10/25/19 Page 4 of 11




  collision and injuries and other losses as specifically set forth herein, all of which Plaintiffs

  suffered and which Plaintiffs will continue to suffer in the future, if not for the remainder of

  their natural lives.

               8. NEGLIGENCE PER SE

13.      Defendant IHAR SKARABRUKII was negligent per se in falling to exeroise the

rmandatory standard of care in violation of TEXAS TRANSPORTATION CODE §545.060,

pursuant to the Negligence Per Se Doctrine, which mandates that:

      §545.060 Driving on Roadways Laned for Traffic

      (a) An operator on a roadway divided into two or more clearly marked lanes for traffic:

               1) Shall drive as nearly as practical within a single lane; and

              2) May not move from the lane unless that movement can be made safely.

               C. GROSS NEGLIGENCE

       14.      The above-referencecl acts and/or omissions by Defendant constitute gross

negligenceand/ormaliceasthosetermsaredefinedin§§41.001(7)and41.001(11)oftheTEXAS

CIVIL PRACTICE & REMEDIES CODE. Defendant was heedless and reckless, constituting an

extreme degree of risk, considering the probability and magnitude of the potential harm to others,

and Defendant was aware of the risk but nevertheless proceeded with conscious indifference to the

rights, safety, and welfare of others, including Plaintiffs. The above acts and/or omissions were

singularly and cumulatively the proximate cause of the occurrence in question and the resulting

injuries and damages sustalned by Plaintiffs.

15.     Defendant's acts or omissions described above, when viewed from the standpoint of

Defendant at the time of the act or omission, involved an extreme degree of risk, considering the

probal]ility of hann to Plaintiffs and others.




                                                 -4-
              Case 5:19-cv-01265 Document 1 Filed 10/25/19 Page 5 of 11




16.      Defendant had actual, subjective awareness of the risk involved in the above described acts

or omissions, but nevertheless proceeded with conscious indifference to the rights, safety, or

welfare of plaintiffs and others.

17.      The above acts and/or omissions were singularly and cumulatively the proximate cause of

the occurrence in question and the resulting injuries and danages sustained by Plaintiffs.

                                                VI.
                              CAUSES OF ACTION - EMJB. INC.

                A.   RESPONDEAT SUPERIOR

18.      The Defendant, EMJB, INC., is liable under the doctrine ofRespondeat Superior in that

Defendant, IHAR SKARABRUKH, INDIVIDUALLY, was operating the vehicle in the course

and scope of his employment with Defendant EMJB, INC. at the time of the collision.

19.      At the time of the occurrence of the act in question and immediately prior thereto,

ILefendant IHAR SKARABRUKH, was within the course and scope of his employment with

Defendant, EMJB, INC.

        20.      At the time of the occurrence of the act in question and immediately prior thereto,

Defendant, IHAR SKARABRUKH, INDIVIDUALLY, was engaged in the furtherance
                                                               1         of

Defendant, EMJB, INC.'s business.

21.      At the time of the occunence of the act in question and immediately prior thereto,

Defendant IHAR SKARABRUKH, INDIVIDUALLY, was engaged in accomplishing a task for

which Defendant, IHAR SKARABRUKH, INDIVIDUALLY, was employed.

22.      Plaintiffs invoke the docutne of Res:z7o;cd:ectr swperz.or against Defendant, EMJB, INC.

      8. NEGLIGENCE

23.      Defendant EMJB, INC., was also independently negligent in one or more of the following

respects:




                                                 -5-
              Case 5:19-cv-01265 Document 1 Filed 10/25/19 Page 6 of 11



                failure to hire a qualified driver;
                inadequate driver qualifications;
                failure to train and supervise Defendant, IHAR SKARABRUKH;
                improper and inadequate maintenance;
                use of unsafe equipment;
                negligent entrustment of the vehicle to of Defendant, IHAR SKARABRUKH;
                negligent retention of Defendant, IHAR SKARABRUKH; and
                negligent contracting.

        24.     As described herein, Defendant, EMJB, INC., was negligent on the occasion in

question and such negligence was the proximate cause of Plaintiff s injuries and damages.

25.     Each of these acts and/or omissions, whether taken singularly or in any combination

constitute negligence, negligence per se, gross negligence and malice which proximately caused

the collision and injuries and other losses as specifically set forth herein, all of which Plaintiffs

suffered and which they will continue to suffer in the future, if not for the remainder of their natural

lives, and the damages and other losses to Plaintiffs.

                C. GROSS NEGLIGENCE

26.     The above-referenced acts and/or omissions by Defendant constitute gross negligence

and/or malice as those terms are defined in §§ 41.001(7) and 41.001(11) of the Texas CIVIL

PRACTICE & REMEDIES CODE. Defendant was heedless and reckless, constituting an extreme

degree of risk, considering the probability and magnitude of the potential ham to others, and

Defendant was aware of the risk but nevertheless proceeded with conscious indifference to the

rights, safety, and welfare of others, including Plaintiff. The above acts and/or omissions were

singularly and cumulatively the proximate cause of the occurrence in question and the resulting

injuries and damages sustained by Plaintiffs.

27.     Defendant's acts or omissions described above, when viewed from the standpoint of

Defendant at the time of the act or omission, involved an extreme degree of risk, considering the

probability of harm to Plaintiff and others.



                                                  rf-
              Case 5:19-cv-01265 Document 1 Filed 10/25/19 Page 7 of 11




28.     Defendant had actual, subjective awareness of the risk involved in the indifference to the

rights, safety, or welfare of Plaintiffs and others.

        29.      The above acts and/or omissions were singularly and cumulatively the proximate

cause of the occurrence in question and the resulting injuries and damages sustained by Plaintiffs.

                                               VII.
                                             DAMAGES

        A.. RICHARD CORNEJO

30.     As a direct and proximate result of the collision and the negligent conduct of Defendants,

Plaintiff, RICHARD CORNEJO, suffered bodily injuries to his neck, shoulder, back, knee and

other parts of his body generally. His body was bruised, battered and contused and he suffered

grgreat shock to his entire nervous system. The injuries are permanent in nature. The injuries have

had a serious effect on the Plaintiffs health and well-being. Some of the effects are permanent and

will al)ide with the Plaintiff for a long time into the future, if not for his entire life. These specific

injuries and their ill effects have, in turn, caused the Plaintiff's physical and mental condition to

deteriorate generally and the specific injuries and ill effects alleged have caused and will, in all

reasonal)le probal)ility, caused the Plaintiff to suffer consequences and ill effects of this

deterioration throughout his body for a long time in the future, if not for the balance of his naturaal

life. As a further result of the nature and consequences of his injuries, the Plaintiff suffered great

physical and mental pain, suffering and anguish and in all reasonable probhoility, will continue to

suffer in this rnarmer for a long time into the future, if not for the balance of his natural life.

31.      Additionally, as a direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff, RICHARD CORNEJO, was caused to incur the following damages:

                A. Physical pal,n and mental anguish sustained in the past;

                8. Physical pain and mental anguish that, in reasonable probability, will be



                                                   -7-
            Case 5:19-cv-01265 Document 1 Filed 10/25/19 Page 8 of 11




                    sustained in the futue;

               C. Loss of earning capacity sustained in the past;

               D. Loss of earning capacity, that, in reasonable probability, will be sustained in

                    the futue;

               E. Medical care expenses incurred in the past;

               F. Medical care expenses that, in reasonable probability, will be incurred in the

                    futue;

               G. Disfigurement sustained in the past;

               H. Disfigurement that, in reasonable probal]ility, will be sustained in the future;

               I.   Physical impairment sustained in the past; and

               J.   Physical impairment that, in reasonable probability, will be sustained in the

                    fiutue.

           a. MARY CORNEJO

32.     As a direct and proximate result of the collision and the negligent conduct of Defendants,

Plaintiff, MARY CORNEJO, suffered bodily injuries to her neck and back and other parts of her

body generally. Her body was bruised, battered and contused and she suffered great shock to her

entire nervous system. The injuries are permanent in nature. The injuries have had a serious effect

on the Plaintiff's health and well-being. Some of the effects are permanent and will atide with the

Plaintiff for a long time into the future, if not for her entire life. These specific injuries and their

ill effects have, in turn, caused the Plaintiff s physical and mental condition to deteriorate generally

and the specific injuries and ill effects alleged have caused and will, in all reasonable probability,

cause the Plaintiff to suffer consequences and ill effects of this deterioration throughout her body

for a long time in the future, if not for the balance of her natural life. As a further result of the




                                                  -8-
            Case 5:19-cv-01265 Document 1 Filed 10/25/19 Page 9 of 11




nature and consequences of her injuries, the Plaintiff suffered great physical and mental pain,

suffering and anguish and in all reasonable probability, will continue to suffer in this manner for a

long time into the future, if not for the balance of her natural life.

33.     Additionally, as a direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff, MARY CORNEJO, was caused to incur the following damages:

               A. Physical pain and mental anguish sustained in the past;

               8. Physical pain and mental anguish that, in reasonable probability, will be

                    sustained in the future;

               C. Loss of earning capacity sustained in the past;

               D. Loss of earning capacity, that, in reasonable probability, will be sustained in

                    the future;

               E. Medical care expenses incuned in the past;

               F. Medical care expenses that, in reasonable probability, will be incurred in the

                    future;

               G. Disfigurement sustained in the past;

               H. Disfigurement that, in reasonable probability, will be sustained in the future;

               I.   Physical impairment sustained in the past; and

               J.   Physical impaiment that, in reasonable probability, will be sustained in the

                    future.

                                                 VIII.
                                               INTEREST

34.     Plaintiffs further request both pre-judgment and post-judgment interest on all danages as

allowed by law.

                                                  IX.



                                                   -9-
              Case 5:19-cv-01265 Document 1 Filed 10/25/19 Page 10 of 11




                                     DEMAND FOR JURY TRIAL

35.               Plaintiffs demand a trial by jury. Plaintiffs acknowledge payment of the required

jury fee.

                                                    X.
                                                  PRAYER

36.         Plaintiffs respectfully pray that Defendants be cited to appear and answer herein, and that

upon final hearing of this cause, judgement be entered for the Plaintiffs against Defendants j ointly

and severally, in an amount within the jurisdictional limits of this Court, together with all pre-

judgment and post-judgment interest as allowed by law, costs of Court, and for such other and

further relief to which Plaintiffs may be justly entitled by law and equity, including, but not limited

to:


                  A. Physical pain and mental anguish sustained in the past;

                  8. Physical pain and mental anguish that, in reasonable probability, will be

                       sustained in the future;

                  C. Loss of earning capacity sustained in the past;

                  D. Loss of earning capacity, that, in reasonable probability, will be sustained in

                       the future;

                  E. Medical care expenses incurred in the past;

                  F. Medical care expenses that, in reasonable probability, will be incurred in the

                       future;

                  G. Disfigurement sustained in the past;

                  H. Disflgurement that, in reasonable probability, will be sustained in the future;

                  I.   Physical impaiment sustained in the past;

                  J.   Physical impairment that, in reasonable probability, will be sustained in the



                                                   -10-
Case 5:19-cv-01265 Document 1 Filed 10/25/19 Page 11 of 11




      future;

   K. Pre-judgment interest;

   L. Post judgment interest; and

   M. Exemplary danages.




                                           RESPECTFULLY SUBMITTED,


                                           THE LAW OFFICES OF THOMAS J. HENRY
                                           5711 UNIVERSITY HEIGHTS BLVD., STE.101
                                           SAN ANTONIO, TEXAS 78249
                                           PHONE: (210) 656-1000
                                           FAx: (361) 985-0601




                                           Federal Admission No.: 17838
                                           STATE BAR NO. 10279700
                                           rhunnicutt-svc@,t_ihlaw.com*
                                           Service by Email to this address only*




                                    -11-
